DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 2/28/2022.  Claims 1, 9, and 20, have been amended.  Claims 1-20 have been examined by the Applicant.  This office action is made Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Amendments
Applicant’s arguments with respect to claims have been considered but are moot because the newly added amendments were not relied on by the references applied in the prior rejection.   
On pages 10-12 of the Applicant’s argument the Applicant argues, “the prior art of Ko, Takeuchi, Maiwand, and Bondesen do not disclose or suggest the first and second simple authentication are the same”.  The Applicant’s argument is moot, because a new reference has been applied to meet this limitation, Chastain et al. (2018/0160292).
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272-3791 to schedule an interview.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (2017/0055146) in view of Takeuchi (2003/0134615), and in view of Maiwand et al. (2017/0352214), and further in view of Chastain et al. (2018/0160292).
As per claim 1, Ko discloses a mobile device communicating with a server providing a service requiring input of user authentication information, the mobile device comprising (Ko: See Fig. 2, mobile device communicating with a server (i.e. service server) providing a service requiring input of user authentication information): 
a display for, based on the mobile device being connected to the server (Ko: para. 0082, 0084, host computer (i.e. mobile device) being connected to a server (i.e. service server), than a display for the host computer (i.e. mobile device)), displaying an authentication information input screen for receiving the user authentication information (Ko: para. 0039, 0054, See Fig. 5 #155, display (i.e. user authentication interface) is a displayed on the screen of the host computer #100, is a mobile device because Ko discloses the host device can be a laptop computer or notebook (i.e. mobile device); 
a first communication interface configured to transmit, to the server, the user authentication information input through the authentication information input screen (Ko: para. 0083, user logs in by inputting user ID and password (i.e. authentication information) and the login credentials are transmitted to the server (i.e. service server)).
Ko does not explicitly disclose first simple authentication information generated in the mobile device; a second communication interface configured to receive unique information of an electronic device by communicating with the electronic device; and a processor configured to: generate second simple authentication information by using unique information of the mobile device and the unique information of the electronic device, transmit the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other, and control the display to display an authentication result screen provided from the server according to whether the first and the second simple authentication information are same. 
Takeuchi disclose first simple authentication information generated in the mobile device (Takeuchi: para. 0086, external device (i.e. mobile device) generates authentication information (i.e. first simple authentication information); a second communication interface configured to receive unique information of an electronic device by communicating with the electronic device (Takeuchi: para. 0132, 0141 receiving unique information code number (i.e. phone number or serial number of electronic device (i.e. portable device)); and a processor configured to: generate second simple authentication information by using unique information of the mobile device and the unique information of the electronic device (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information) by using unique information of the mobile device (i.e. external device) the unique information is the ID of the external device (i.e. electronic device), and the unique information of the electronic device (i.e. mobile device) is the phone number and serial number) transmit the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information), and control the display to display an authentication result screen provided from the server according to whether the first and the second simple authentication information are same (Takeuchi: para. 0111-0112, server determines if the authentication information is correct or not, rejects if it does not, displayed). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include first simple authentication information generated in the mobile device; a second communication unit for receiving unique information of an electronic device by communicating with the electronic device; and a processor configured to: 
generate second simple authentication information by using unique information of the mobile device and the unique information of the electronic device, transmit the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other, and control the display to display an authentication result screen provided from the server according to whether the first and the second simple authentication information are same of Takeuchi with Ko both are analogous in the art of authentication, the motivation to perform this system/method is that if the external device falls into the wrong hands by theft or loss, the authentication of the external device connected to the other phone device is not successful, thus damage to the user is prevented (Takeuchi: para. 0035).
          Ko and Takeuchi do not explicitly disclose wherein the authentication result screen comprises, based on the first simple authentication information and the second simple authentication information, information indicating that a user corresponding to the user authentication information matched with the first simple authentication information is authenticated.
          However, analogous in the art of Maiwand discloses wherein the authentication result screen comprises, based on the first simple authentication information and the second simple authentication information (Maiwand: para. 0057, device registration, uses screen to register the first simple authentication (i.e. unique ID) and secondary ID (i.e. second simple authentication), information indicating that a user corresponding to the user authentication information matched with the first simple authentication information is authenticated (Maiwand: para. 0057-0058, 0077, user authentication information (i.e. PIN) matched with the unique ID (i.e. first simple authentication information).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include wherein the authentication result screen comprises, based on the first simple authentication information and the second simple authentication information being matched with each other, information indicating that a user corresponding to the user authentication information matched with the first simple authentication information is authenticated of Maiwand with Ko and Takeuchi, the motivation is that this is a security measure that insures vehicle security and dynamic granting of access to vehicle functions via a plurality of devices (Maiwand: para. 0007).
Ko, Takeuchi, and Maiwand do not disclose the first and second simple authentication are same.
The analogous art of Chastain discloses the first and second simple authentication are same (Chastain: para. 0143, 0149, 0157, first and second simple authentication are both IMSI).
It would have been obvious to one of ordinary skill in the art the time of the effective filing date of the claimed invention to include first and second simple authentication are same of Chastain with the combination of Ko, Takeuchi, and Maiwand, the motivation is that IMSI is utilized for establishing communication services between devices (Chastain: para. 0169).
          As per claim 2, Ko, Takeuchi, Maiwand, and Chastain discloses the mobile device of claim 1.    
          The combination of Ko and Takeuchi further discloses wherein the processor is configured to: based on a user command for registering simple authentication information being input (Ko: para. 0108, 0111, 0032, user command (i.e. user clicks or selects the button) for registering authentication information being inputted), generate the first simple authentication information using unique information of the mobile device and the unique information of the electronic device (Takeuchi: para. 0101, generate authentication information by using unique information of the mobile device (i.e. external device) the unique information is the ID of the external device (i.e. electronic device), and the unique information of the electronic device (i.e. mobile device) is the phone number and serial number), and control the first communication interface to transmit the input user authentication information and the first simple authentication information to the server (Takeuchi: para. 0032,  0111-0112, transmit the authentication information to the server which stores the authentication information). 
           Same Motivation as claim 1 above.
           As per claim 3, Ko, Takeuchi, Maiwand, and Chastain discloses the mobile device of claim 2.   Takeuchi further discloses wherein the server, based on the user authentication information and the first simple authentication information being received from the mobile device (Takeuchi: para. 0107, 0111, server based on the authentication information being received from the external device (i.e. mobile device)), matches the first simple authentication information and the user authentication information and stores the matched first simple authentication information and user authentication information (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information). 
           Same Motivation as claim 1 above.
           As per claim 4, Ko, Takeuchi, Maiwand, and Chastain discloses the mobile device of claim 1.
           The combination of Ko and Takeuchi further discloses wherein the second communication interface performs pairing with the electronic device according to a near-field communication method (Ko: para. 0009, electronic device (i.e. host computer) according to a near-field communication method (i.e. NFC)), and wherein the processor obtains the unique information of the electronic device (Takeuchi: para. 0043, 0101, the unique information is the ID of the external device (i.e. electronic device)) in the pairing process (Ko: para. 0030, pairing (i.e. NFC).
	Same motivation as claim 1 above.

            As per claim 8, Ko, Takeuchi, Maiwand, and Chastain discloses the mobile device of claim 1. Ko further discloses wherein the electronic device is a stationary electronic device which is fixedly arranged on a predetermined position and used (Ko: para. 0039, stationary electronic device (i.e. smart TV) fixedly arranged on a predetermined position and used (i.e. built-in device a home appliance)).

	As per claim 9, Ko discloses a user authentication method of a mobile device, the method comprising: 
based on the mobile device being connected to a server providing a service requiring input of user authentication information (Ko: para. 0082, 0084, host computer (i.e. mobile device) being connected to a server (i.e. service server), than a display for the host computer (i.e. mobile device)), displaying an authentication information input screen for receiving the user authentication information (Ko: para. 0039, 0054, See Fig. 5 #155, display (i.e. user authentication interface) is a displayed on the screen of the host computer #100, is a mobile device because Ko discloses the host device can be a laptop computer or notebook (i.e. mobile device); 
transmitting, to the server, the user authentication information input through the authentication information input screen (Ko: para. 0083, user logs in by inputting user ID and password (i.e. authentication information) and the login credentials are transmitted to the server (i.e. service server).
Ko does not explicitly disclose first simple authentication information generated in the mobile device; receiving unique information of an electronic device by communicating with the electronic device; generating second simple authentication information by using unique information of the mobile device and the unique information of the electronic device; transmitting the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other; and displaying an authentication result screen provided from the server according to whether the first and the second simple authentication information.
Takeuchi discloses first simple authentication information generated in the mobile device (Takeuchi: para. 0086, external device (i.e. mobile device) generates authentication information (i.e. first simple authentication information); receiving unique information of the electronic device by communicating with an electronic device (Takeuchi: receiving unique information code number (i.e. phone number or serial number of electronic device (i.e. portable device)); generating second simple authentication information by using unique information of the mobile device and the unique information of the electronic device (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information) by using unique information of the mobile device (i.e. external device) the unique information is the ID of the external device (i.e. electronic device), and the unique information of the electronic device (i.e. mobile device) is the phone number and serial number); transmitting the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information); and displaying an authentication result screen provided from the server according to whether the first and the second simple authentication information (Takeuchi: para. 0111-0112, server determines if the authentication information is correct or not, rejects if it does not, displayed).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to first simple authentication information generated in the mobile device; receiving unique information of the electronic device by communicating with an electronic device; generating second simple authentication information by using unique information of the mobile device and the unique information of the electronic device; transmitting the second simple authentication information to the server which stores the first simple authentication information and the user authentication information; and displaying an authentication result screen provided from the server according to whether the first and the second simple authentication information of Takeuchi with Ko both are analogous in the art of authentication, the motivation to perform this system/method is that if the external device falls into the wrong hands by theft or loss, the authentication of the external device connected to the other phone device is not successful, thus damage to the user is prevented (Takeuchi: para. 0035).
	However, analogous in the art of Maiwand discloses wherein the authentication result screen comprises, based on the first simple authentication information and the second simple authentication information (Maiwand: para. 0057, device registration, uses screen to register the first simple authentication (i.e. unique ID) and secondary ID (i.e. second simple authentication), information indicating that a user corresponding to the user authentication information matched with the first simple authentication information is authenticated (Maiwand: para. 0057-0058, 0077, user authentication information (i.e. PIN) matched with the unique ID (i.e. first simple authentication information).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include wherein the authentication result screen comprises, based on the first simple authentication information and the second simple authentication information, information indicating that a user corresponding to the user authentication information matched with the first simple authentication information is authenticated of Maiwand with Ko and Takeuchi, the motivation is that this is a security measure that insures vehicle security and dynamic granting of access to vehicle functions via a plurality of devices (Maiwand: para. 0007).
Ko, Takeuchi, and Maiwand do not disclose the first and second simple authentication are same.
The analogous art of Chastain discloses the first and second simple authentication are same (Chastain: para. 0143, 0149, 0157, first and second simple authentication are both IMSI).
It would have been obvious to one of ordinary skill in the art the time of the effective filing date of the claimed invention to include first and second simple authentication are same of Chastain with the combination of Ko, Takeuchi, and Maiwand, the motivation is that IMSI is utilized for establishing communication services between devices (Chastain: para. 0169).
As per claim 10, Ko, Takeuchi, Maiwand, and Chastain discloses the method of claim 9.   The combination of Ko and Takeuchi further discloses wherein the transmitting the first
simple authentication information to the server comprises (Takeuchi: para. 0032,  0111-0112, transmit the authentication information to the server:
receiving the unique information of the electronic device from the electronic device (Takeuchi: para. 0132, 0141 receiving unique information code number (i.e. phone number or serial number of electronic device (i.e. portable device));
based on a user command for registering simple authentication information being input (Ko: para. 0108, 0111, 0032, user command (i.e. user clicks or selects the button) for registering authentication information being inputted),
generating the first simple authentication information by using the unique information of the mobile device and the unique information of the electronic device (Takeuchi: para. 0101, generate authentication information by using unique information of the mobile device (i.e. external device) the unique information is the ID of the external device (i.e. electronic device), and the unique information of the electronic device (i.e. mobile device) is the phone number and serial number); and
transmitting the input user authentication information and the first simple authentication
information to the server (Takeuchi: para. 0032,  0111-0112, transmit the authentication information to the server which stores the authentication information).
	Same motivation as claim 9 above.

As per claim 11, Ko, Takeuchi, Maiwand, and Chastain disclose the method of claim 10.   Takeuchi further discloses wherein the server, based on the user authentication information and the first simple authentication information being received from the mobile device (Takeuchi: para. 0107, 0111, server based on the authentication information being received from the external device (i.e. mobile device)), matches the first simple authentication information and the user authentication information and stores the matched first simple authentication information and user authentication information (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information). 
           Same Motivation as claim 9 above.

As per claim 12, Takeuchi, Maiwand, and Chastain disclose the method of claim 9. The combination of Ko and Takeuchi further discloses wherein the receiving the unique information of the electronic device comprises receiving unique information of the electronic device (Takeuchi: para. 0043, 0101, the unique information is the ID of the external device (i.e. electronic device))  in a process of pairing (Ko: para. 0030, pairing (i.e. NFC) with the electronic device according to a near-field communication method (Ko: para. 0009, electronic device (i.e. host computer) according to a near-field communication method (i.e. NFC)).
Same motivation as claim 9 above.
	As per claim 16, Ko, Takeuchi, Maiwand, and Chastain discloses the mobile device of claim 1.
	Maiwand further discloses wherein the user authentication information and the first simple authentication information are associated with each other (Maiwand: para. 0057-0058, user authentication information (i.e. PIN) and the first simple authentication information (i.e. unique ID).
	Same motivation as claim 1.

	As per claim 17, rejected under similar scope as claim 1.

	As per claim 18, Ko, Takeuchi, Maiwand, and Chastain discloses the mobile device of claim 1. 
	Maiwand discloses wherein the user authentication information, the unique information of the mobile device and the unique information of the electronic device are associated with each other (Maiwand: para. 0057-0058, user authentication information (i.e. PIN), the unique information of the mobile device (i.e. unique ID) and the unique information (i.e. secondary ID)).  
	Same Motivation as claim 1.

	As per claim 19, rejected under similar scope as claim 18.



Claims 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (2017/0055146) in view of Takeuchi (2003/0134615) and in view of Maiwand (2017/0352214) and in view of Chastain et al. (2018/0160292) further in view of Helaine et al (2010/0146075).
           As per claim 5, Ko, Takeuchi, Maiwand, and Chastain discloses the mobile device of claim 4.
           The combination of Ko, Takeuchi, Maiwand, and Chastain further discloses wherein the processor is configured to: based on the mobile device being paired with the electronic device (Ko: See Fig. 1, mobile device (i.e. computer device #100) being paired with the electronic device (i.e. phone device #200) paired by using NFC)), generate the second simple authentication information (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information), control the first communication interface to transmit the second simple authentication information to the server (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information). 
Ko, Takeuchi, Maiwand, and Chastain do not explicitly disclose based on the mobile device being reconnected to the server.
Helaine discloses based on the mobile device being reconnected to the server (Helaine: para. 0118, mobile device (i.e. mobile radio communications device) being reconnected with the server).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include based on the mobile device being reconnected to the server of Helaine with the combination of Ko, Takeuchi, Maiwand, and Chastain all are analogous in the art communicating with a server, the motivation is that this is an efficient method of managing connection status for a server device and mobile device (Helaine: para. 0117).
            As per claim 6, Ko, Takeuchi, Maiwand, Chastain and Helaine discloses the mobile device of claim 4.  
The combination of Ko, Takeuchi, Maiwand, Chastain and Helaine further discloses wherein the processor is configured to: based on the mobile device being reconnected to the server (Helaine: para. 0118, mobile device (i.e. mobile radio communications device)), confirm whether the mobile device is paired with the electronic device, based on the mobile device and the electronic device being paired (Ko: para. 0084-0085, 0108, confirm whether the mobile device is paired with the electronic device, the pairing is done by using NFC, user command (i.e. user clicks or selects the button)), generate the second simple authentication information (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information), and control the first communication interface to transmit the second simple authentication information to the server (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server). 
Same Motivation as claim 5 above.

As per claim 13, rejected under similar scope as claim 6.

As per claim 14, Ko, Takeuchi, Maiwand, and Chastain discloses the method of claim of claim 12.  The combination of Ko, Takeuchi, and Helaine discloses wherein the generating the second simple authentication information comprises (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information):
based on the mobile device being reconnected to the server (Helaine: para. 0118, mobile device (i.e. mobile radio communications device)), confirming whether the mobile device is paired with the electronic device; and based on the mobile device and the electronic device being paired (Ko: para. 0084-0085, 0108, confirm whether the mobile device is paired with the electronic device, the pairing is done by using NFC, user command (i.e. user clicks or selects the button)), generating the second simple authentication information (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information).
Same Motivation as claim 5 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (2017/0055146) in view of Takeuchi (2003/0134615) and in view of Maiwand (2017/0352214) and in view of Chastain et al. (2018/0160292) further in view of Venkatesan et al (2015/0381594).

            As per claim 7, Ko, Takeuchi, Maiwand, and Chastain discloses the mobile device of claim 4.
            Ko, Takeuchi, Maiwand, and Chastain does not explicitly disclose wherein the processor, based on pairing of the mobile device and the electronic device being released, deletes the authentication information. 
	Venkatesan discloses wherein the processor, based on pairing of the mobile device and the electronic device being released, deletes the authentication information (Venkatesan: para. 0039, the devices may be disconnected (i.e. released from pairing), deletes the authentication information (i.e. credential)).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include wherein the processor, based on pairing of the mobile device and the electronic device being released, deletes the authentication information of Venkatesan with Ko, Takeuchi, Maiwand, and Chastain all are analogous in the art of communicating with the server, the motivation is that this is a security measure in that the devices are no longer enabled or allowed to access the enterprise devices (i.e. server) when the pairing has been released, thus insuring that the credential cannot be accessed (Venkatesan: para. 0039).

	As per claim 15, rejected under similar scope as claim 7.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (2013/0282283) in view of Maiwand et al. (2017/0352214), and further in view of Chastain et al. (2018/0160292).

As per claim 20, Bondesen discloses a server communicating with a mobile device, the server comprising:
a memory storing one or more instructions (Bondesen: See Fig. 3, #302 computer-readable medium); and
a processor configured to execute the one or more instructions to (Bondesen: See Fig. 3, #301 processor):
first simple authentication information generated in the mobile device (Bondesen: para. 0022, 0037, 0044, first simple authentication information (i.e. authentication information) generated in the portable device (mobile device), the first simple authentication information generated based on unique information of the mobile device (Bondesen: para. 0044, first simple authentication information (i.e. authentication information) is generated based on the unique information, which is the product serial number or ESN of portable device) and unique information of an electronic device in a vicinity of the mobile device (Bondesen: para. 0023, 0044, unique information (i.e. VIN, product serial number or ESN) of the vehicle (i.e. electronic device) in a vicinity of the portable device);
receive second simple authentication information from the mobile device (Bondesen: para. 0044, second simple authentication information is stored by the service provider (i.e. server));
perform authentication based on a match between the first simple authentication
information and the second simple authentication information (Bondesen: para. 0044, authentication based on a match of the authentication information (i.e. first simple authentication information) and the second simple authentication information (i.e. authentication information that is stored), and compared).
Bondesen does not explicitly disclose providing an authentication result screen to the mobile device based on the authentication, receive user authentication information input through an authentication information input screen of the mobile device; and store the user authentication information and the first simple authentication information in association with each other; wherein the authentication result screen comprises, based on the first simple authentication information and the second simple authentication information being matched with each other, information indicating that a user corresponding to the user authentication information matched with the first simple authentication information is authenticated.
Maiwand discloses providing an authentication result screen to the mobile device based on the authentication, receive user authentication information input through an authentication information input screen of the mobile device (Maiwand: para. 0057, uses screen to result screen to the mobile (i.e. portable device) based on the authentication, receive user authentication information (i.e. PIN) input screen of the portable device); and store the user authentication information and the first simple authentication information in association with each other (Maiwand: para. 0057-0058, store the user authentication information (i.e. PIN) and the first simple authentication information (i.e. unique information)); wherein the authentication result screen comprises, based on the first simple authentication information (Maiwand: para. 0057, device registration, uses screen to register) and the second simple authentication information, information indicating that a user corresponding to the user authentication information matched with the first simple authentication information is authenticated (Maiwand: para. 0057-0058, user authentication information (i.e. PIN), the unique information of the mobile device (i.e. unique ID) and the unique information (i.e. secondary ID)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include providing an authentication result screen to the mobile device based on the authentication, receive user authentication information input through an authentication information input screen of the mobile device; and store the user authentication information and the first simple authentication information in association with each other; wherein the authentication result screen comprises, based on the first simple authentication information and the second simple authentication information, information indicating that a user corresponding to the user authentication information matched with the first simple authentication information is authenticated of Maiwand with Bondesen, the motivation is that this is a security measure that insures vehicle security and dynamic granting of access to vehicle functions via a plurality of devices (Maiwand: para. 0007).
Bondesen and Maiwand do not disclose the first and second simple authentication are same.
The analogous art of Chastain discloses the first and second simple authentication are same (Chastain: para. 0143, 0149, 0157, first and second simple authentication are both IMSI).
It would have been obvious to one of ordinary skill in the art the time of the effective filing date of the claimed invention to include first and second simple authentication are same of Chastain with the combination of Bondesen and Maiwand, the motivation is that IMSI is utilized for establishing communication services between devices (Chastain: para. 0169).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


7/14/2022 
/J.E.J/ Examiner, Art Unit 2439  


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439